DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It appears that the word “to” needs to be inserted between the words “secured” and “the” in 13 of the newly presented claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent No. 9,228,820 B2) in view of Paulsen (US Patent No. 1,425,275) and Wang (US 7,748,134 B1).
Claim 1:  As shown below in the annotated copy of Figure 1 of Huang, Huang discloses an inspection apparatus that includes a pair of opposing walls; a pair of chucks, wherein one of the pair of chucks is secured to one of the pair of opposing walls and the other one of the chucks is secured to the other one of the pair of opposing walls; and a profile gauge supported by the pair of opposing walls and configured to move between the pair 
Further, as shown below in the annotated copy of Figure 1, Huang discloses a rail extending between the pair of opposing walls and supporting the profile gauge above the pair of chucks, and discloses that the one of the pair of chucks is configured to move toward the other one of the pair of chucks, and the other one of the pair of chucks is fixed against the other one of the pair of opposing walls.
While Huang discloses a substantial portion of the limitations recited in claim 1, Huang fails to explicitly disclose that the apparatus is for inspecting an airfoil and further fails to disclose that the pair of opposing walls are connected by a base.
In regards to the inspection apparatus being used for inspecting an airfoil, the examiner has treated this limitation as merely the intended use of the claimed apparatus.  Since the apparatus of Huang is cable of performing this intended use the apparatus of Huang meets this limitation.
In regards to the opposing walls being connected by a base, the examiner has provide the Paulsen reference.  Paulsen teaches that it is known in the art to connect opposing walls (2 and 3 of Figure 1) that support a fixed and a moving chuck (as depicted in Figure 1) using a base (1 of Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Paulsen with that of Huang such that the opposing walls of Huang were connected by a base.
prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).
Further one of ordinary skill in the art would have been motivated to make this combination because providing a base, such as that of Paulsen, would have provided additional stability to the apparatus of Huang.
Neither Huang nor Paulsen disclose or reasonably suggest that the rail extends above the chucks such that the profile gauge is supported above the workpiece.
However Wang teaches a measuring device that includes two walls that support a rail (62 of Figure 3) such that a profile gauge (64 of figure 3) on the rail is supported above a workpiece.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang with that of Huang/Paulsen in order to modify the walls such that the two walls supported the rail at location that positioned the profile gauge above the airfoil.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).


    PNG
    media_image1.png
    720
    979
    media_image1.png
    Greyscale

Annotated Copy of Figure 1 of Huang
Claim 4:  Huang fails to disclose that one of the pair of chucks is connected to the one of the pair of opposing walls by a threaded rod.
	However Paulsen teaches that it is known in the art to connect a chuck (7 of Figure 1) to a wall (4 of Figure 1) using a threaded rod (6 of Figure).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute a threaded rod for the means of Huang by which the moveable chuck of Huang is connected to one of the walls.
This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Claim 5:  Paulsen further teaches that the one of the pair of opposing walls includes a slot to operationally connect with the threaded rod (4 of Figure 1).
Claim 6:  Paulsen further teaches that the one of the pairs of opposing walls has a threaded nut for operationally receiving the threaded rod (on Page 1, Lines 39-55, the perforation 4 is disclosed as being threaded and therefore acts as a nut for the threaded rod 6.  The examiner considers perforation 4 to be a threaded slot that acts as a nut that operationally receives the threaded rod 6).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-6 have been considered but are moot in light of the new grounds for rejection necessitated by applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726